Let me begin by
congratulating the President of the fifty-ninth session
of the General Assembly, His Excellency Mr. Jean
Ping, for his tireless efforts in the lead-up to the
summit meeting and for his contribution to the
elaboration and adoption of the outcome document
(resolution 60/1). Mongolia considers the outcome
document, with all its omissions, to be another
important milestone in forging global consensus on
development, and pledges to contribute its modest
share to the successful implementation of the
commitments contained therein. In this connection, I
would also like to commend our Secretary-General,
Mr. Kofi Annan, for his leadership and vision and to
wish him well in his bold reform activities. I also
warmly congratulate Mr. Jan Eliasson on his well-
deserved election to the presidency and express our
confidence that his skill, experience and intimate
knowledge of the matters at hand will enable us to
successfully follow through on the commitments made
by our leaders last week in this Assembly.
Mongolia is poised to achieve most of its
Millennium Development Goals (MDGs) on education,
gender, child and maternal health and combating
various diseases by 2015. Capitalizing on its 1990s
system of public health and education and a traditional
culture of gender equality, Mongolia is well on track to
achieve, by 2015, universal primary education and
literacy, eliminate gender disparity at all levels of
education, and reduce its child mortality rate by two
thirds and maternal mortality rate by three fourths.
However, the most important goal of halving poverty
by 2015 looks highly elusive, if not unachievable, at
the moment. Aware of its responsibility for its own
development, Mongolia has, by and large, managed its
public finances responsibly and maintained
macroeconomic stability. It has done its utmost to
adopt and implement sound national policies and
development strategies and to introduce good
governance and the rule of law.
Yet, like many other small, vulnerable and
commodity-dependent economies, Mongolia’s
development is severely handicapped by many factors
well beyond its control. Skyrocketing oil prices, for
instance, are taking a serious toll on economic growth,
engulfing whatever gains we made earlier on, and are
exposing already vulnerable societies to increased
hardship and uncertainty. Many frustrated oil-
importing developing countries have articulated a
number of interesting ideas during this general debate,
and we urge the international financial institutions and
the oil producers to heed our collective appeal.
Last week world leaders once again reaffirmed
their commitment to address the special needs of the
landlocked countries and their special difficulties in
integrating into multilateral trading systems. Full,
timely and effective implementation of the Almaty
Programme of Action and the Sao Paulo Consensus
adopted at the eleventh session of the United Nations
Conference on Trade and Development will provide a
significant boost to the development and poverty
19

reduction efforts of the landlocked countries, including
Mongolia. Mongolia spends a significant portion of its
gross domestic product (GDP) on transit transportation
and insurance costs through its two neighbours, Russia
and China, roughly double the transportation costs of
other developing countries. Since 1998, Mongolia has
been negotiating with these two neighbours on a
framework agreement on transit transport to reduce
transit transportation costs and related cumbersome
procedures, both in crossing the land border and in
trans-shipment at ports. Six rounds of talks ended for
the most part inconclusively, but we hope that with the
renewed commitment of our leaders to the Almaty
Declaration, agreement will be within our collective
reach.
Mongolia is a small economy, highly vulnerable
to commodity market fluctuations and weather and
climatic conditions. The call made in the Summit
Outcome document (resolution 60/1) on the need to
support the efforts of commodity-dependent countries
to restructure, diversify and strengthen the
competitiveness of their commodity sectors merits a
swift response from the international community. In
this regard, I wish to draw the attention of this
Assembly to the important recommendations derived
from the Multi-Stakeholder Consultations organized by
the New Rules for the Global Finance Coalition in
preparation for the summit. Recommendations include
commodity price arrangements and stabilization tools
and the establishment of a rapid-responding,
overarching, grant-financed shocks facility for low-
income commodity-dependent countries. Immediate
establishment of such a facility would make a tangible
contribution to our efforts to reduce poverty.
Mongolia is highly susceptible to natural
disasters, which cause loss of life and extensive
damage to its economy. In addition, desertification,
deforestation and soil erosion hamper our development
efforts. We urge the international community to
redouble its efforts to address these trans-boundary
threats collectively. For our part, we will continue to
take specific measures in combating desertification, in
using land resources properly and in protecting forests
by introducing and implementing special protective
strategies.
Despite an encouraging increase in official
development assistance (ODA) in recent years, after a
decade of steady decline, the world is still well short of
achieving the long-standing target of 0.7 per cent of
GDP. We are encouraged that the war against poverty
will now be waged more aggressively with the
commitment of the world leaders to increase ODA to
developing countries by $50 billion a year by the year
2010. However, it is imperative to increase the aid
quantity to a sufficient level to make multiple
investments in the health, education and economic
infrastructure needed to break cycles of deprivation
and ensure sustained growth. Furthermore, the quality
of aid has to be improved, as per the principles of the
Paris Declaration on Aid Effectiveness of March 2005,
with a particular emphasis on providing stable and
predictable multi-year financing, and with a focus on
development goals, mutual accountability, building
institutional capacity, untying aid, reducing transaction
costs and bureaucratic procedures and increasing the
recipient’s ownership of aid.
Mongolia fully endorses the recommendation of
the Secretary-General that, starting in 2005, developing
countries with sound, transparent and accountable
national strategies should receive a sufficient increase
in aid, of sufficient quality and timeliness to enable
them to achieve their Millennium Development Goals.
In addition, new and innovative sources of financing,
including an International Finance Facility, quick-
impact initiatives and debt-conversion for MDG
implementation projects should urgently be put in
place.
Mongolia, for one, resolves to introduce free
school lunches, starting with those for primary
schoolchildren, as a quick-impact initiative.
Despite the importance of aid for developing
countries, trade and investment play a pivotal role in
ensuring sustainable development. According to the
2005 Human Development Report, trade barriers faced
by developing countries exporting to developed
countries are three to four times higher than those
faced by developed countries when they trade with
each other. The current multilateral trade negotiations
have not produced a tangible outcome that would meet
our expectations from the Doha development agenda.
The Doha Round, to be successful, should result in
establishing fairer and more favourable terms of trade
for developing countries, especially those with special
needs, in the form of enhanced and predictable market
access and assistance in building productive and trade
capacities. Mongolia appreciates the decision of the
European Union to provide duty-free access to over
7,200 goods from small and vulnerable economies,
20

including Mongolia, under the special Generalized
System of Preferences Plus scheme. Increased and
better access means that more families will be able to
leave destitution and poverty behind.
The Summit Outcome emphasized once again the
importance of a timely, effective, comprehensive and
durable solution to the debt problems of developing
countries. In assessing the eligibility of countries for
debt relief, we urge the donor community not to limit
itself to mere statistics or rigid categorizations such as
“least developed countries”. Debt relief should be
considered comprehensively, taking into account the
history and impact of the debt on the development of
the recipient country and its actual capacity to repay.
Many of these factors were taken into account when
Mongolia negotiated its debt repayment with Russia. I
would like to take this opportunity to express from this
podium the gratitude of my Government to the
Government of the Russian Federation for its display
of solidarity and political and economic pragmatism in
resolving this issue, so important for us.
We believe that education is an engine for
development, a guarantee of the respect for human
rights and a pillar of democracy. Mongolia has made
substantial efforts in the second half of the last century
to develop its education system. As a result, the adult
literacy rate has reached 97.8 per cent. Nonetheless,
taking stock of our recent past, we have drawn lessons
so as to further improve the deliverables of the
education system. Stronger emphasis is now placed on
vocational and technical training, the quality of
education, addressing functional illiteracy against the
backdrop of the rapid advance of information and
communications technology and the universal usage of
English. These policy measures are taken in
accordance with the Dakar Framework for Action and
the United Nations Literacy Decade.
Mongolia welcomes the strong focus on human
rights, rule of law and democracy in the Summit
Outcome. Democracy and rule of law are not part of a
state of affairs that can be arranged or introduced
overnight. We believe that fostering democracy and
rule of law is a continuous process, and we hope that
this long-term, sustained approach will prevail in the
activities of United Nations institutions. We support
the efforts of the United Nations to make democracy a
universal environment for global governance. We
believe that the United Nations Democracy Fund is an
important product in the overall reform process, as it
highlights the importance of democracy and the role of
the Organization. Mongolia believes that the Fund
should serve as a vital instrument to assist Member
States in the consolidation of democracy and
implementation of their commitments, including the
Ulaanbaatar Declaration and Plan of Action adopted at
the fifth International Conference of New or Restored
Democracies in 2003 and approved by the General
Assembly in its resolution 58/13.
We all agree that the United Nations must be
strengthened to meet the challenges of the new
millennium. This will be an all-encompassing task that
would involve system-wide reform of the Organization
to bring it in line with the realities of our era,
including, where necessary, changes in composition,
mandates, procedures and working methods of the
principal and subsidiary organs, the various
programmes and funds, as well as the establishment of
new or reinvigoration of existing bodies. Overall,
United Nations assistance needs to be focused, results-
oriented and tailored to the priority development needs
of the countries concerned. It has to be designed to
bring a tangible and speedy impact on the lives of
ordinary people and to help them escape the trap of
poverty and live in dignity, free from want.
Accountability, oversight, management performance
and transparency of the Secretariat must be brought to
a new level of efficiency, professionalism and ethical
conduct on a par with the best corporate governance
practices.
Mongolia supports the idea of empowering the
Secretary-General, the chief administrative officer of
the United Nations, with greater authority and
flexibility in administering the work of the
Organization in line with the Charter’s provisions. All
too often, sound management reforms proposed by the
Secretary-General have been stalled by us, the Member
States.
In conclusion, Mr. President, let me voice
Mongolia's confidence that we collectively will
succeed in reforming our world Organization, and the
renewed and reinvigorated United Nations will be
better equipped to address effectively the manifold
challenges that lie ahead.